— In a partition action, defendant Otto V. Werner appeals from an order of the Supreme Court, Dutchess County (Jiudice, J.), dated December 22, 1981, which denied his motion, inter alia, to set aside a partition sale. Order modified, on the law, by adding after the words “motion is, therefore, denied in its entirety”, the following: “except plaintiff’s nominee, Leonard Golditch, is enjoined from prosecuting the summary proceeding to recover possession until a deed is issued to the purchaser at the judicial sale.” As so modified, order affirmed, without costs or disbursements. The record provides no basis to declare that the judicial sale of the property was improper and should be declared void. However, no summary proceeding to recover possession may be brought by the purchaser until a deed is executed and delivered (RPAPL 721, subd 3). Gulotta, J. P., O’Connor, Thompson and Brown, JJ., concur.